Exhibit 10.41

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is dated as of March 9,
2005, by and among Boston Life Sciences, Inc., a Delaware corporation (the
“Company”), and the purchasers identified on the signature pages hereto (each a
“Purchaser” and collectively the “Purchasers”); and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined in Article I below),
and Rule 506 promulgated thereunder, the Company desires to issue and sell to
the Purchasers, and the Purchasers, severally and not jointly, desire to
purchase from the Company in the aggregate, up to $5,000,000 of the Company’s
Common Stock (as defined in Article I below), as more fully described in this
Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

 

“Amended and Restated Registration Rights Agreement” means the Amended and
Restated Registration Rights Agreement, dated as of the date of this Agreement,
by and among the Company and the Holders (as defined therein), in the form of
Exhibit A hereto.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the date of the Closing.

 

“Commission” means the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Common Stock” means the common stock of the Company, $0.01 par value per share,
and any securities into which such common stock may hereafter be reclassified.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company Counsel” means Wilmer Cutler Pickering Hale and Dorr LLP.

 

“Disclosure Materials” shall have the meaning ascribed to such term in Section
3.1(g).

 

“Disclosure Schedules” means the Disclosure Schedules concurrently delivered
herewith.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction.

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(a).

 

“Per Share Purchase Price” equals $2.50.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Amended and Restated Registration Rights Agreement and covering
the resale by the Purchasers of the Shares and the Warrant Shares.

 

“Rule 144,” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

- 2 -



--------------------------------------------------------------------------------

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

 

“Subscription Amount” means, as to each Purchaser, the amounts set forth below
such Purchaser’s signature block on the signature page hereto, in United States
dollars and in immediately available funds.

 

“Subsidiary” means any corporation, partnership, trust, limited liability
company or other non-corporate business enterprise in which the Company (or
another Subsidiary) holds stock or other ownership interests representing (a)
more than 50% of the voting power of all outstanding stock or ownership
interests of such entity or (b) the right to receive more than 50% of the net
assets of such entity available for distribution to the holders of outstanding
stock or ownership interests upon a liquidation or dissolution of such entity.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market or the
Nasdaq SmallCap Market.

 

“Transaction Documents” means this Agreement and the Amended and Restated
Registration Rights Agreement.

 

“Warrants” means (i) that certain Warrant to purchase 100,000 shares of the
Company’s Common Stock, as amended, issued by the Company to Ingalls & Snyder
Value Partners, L.P. pursuant to that certain Securities Purchase Agreement,
dated as of July 25, 2002, by and among the Company and the Purchasers listed
therein, and (ii) those certain Warrants to purchase 200,000 shares and 164,025
shares of the Company’s Common Stock, each as amended, issued by the Company to
Robert L. Gipson and Nikolaos D. Monoyios, respectively, pursuant to that
certain Consent to Transfer and Warrant Amendment, dated as of November 22,
2002, by and among the Company, Ingalls & Snyder, L.L.C., Robert L. Gipson,
Nikolaos D. Monoyios and Ingalls & Snyder Value Partners, L.P.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants and reflect the 1-for-5 reverse stock split effected by the Company on
February 4, 2005.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE II.

PURCHASE AND SALE

 

2.1 Closing. At the Closing, the Purchasers shall purchase, severally and not
jointly, and the Company shall issue and sell, in the aggregate, up to
$5,000,000 of Common Stock. Each Purchaser shall purchase from the Company, and
the Company shall issue and sell to each Purchaser a number of Shares equal to
such Purchaser’s Subscription Amount divided by the Per Share Purchase Price.

 

2.2 Closing Deliverables.

 

(a) At the Closing (unless otherwise specified below), the Company shall deliver
or cause to be delivered to each Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) within five Trading Days of the Closing, a certificate evidencing that
number of Shares equal to such Purchaser’s Subscription Amount divided by the
Per Share Purchase Price, registered in the name of such Purchaser;

 

(iii) a legal opinion of Company Counsel, substantially in the form attached
hereto as Exhibit B, addressed to the Purchasers;

 

(iv) the Amended and Restated Registration Rights Agreement duly executed by the
Company; and

 

(v) a Certificate of the Secretary of the Company attesting as to (i) the
By-laws of the Company; (ii) the signatures and titles of the officers of the
Company executing this Agreement or any of the other agreements to be executed
and delivered by the Company at the Closing; and (iii) resolutions of the Board
of Directors of the Company, authorizing and approving all matters in connection
with this Agreement and the transactions contemplated hereby.

 

(b) At the Closing each Purchaser shall deliver or cause to be delivered to the
Company the following:

 

(i) this Agreement duly executed by each such Purchaser;

 

(ii) such Purchaser’s Subscription Amount by wire transfer to the account of the
Company per the written instructions of the Company; and

 

(iii) the Amended and Restated Registration Rights Agreement duly executed by
such Purchaser.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the Disclosure Schedules or as set forth in the SEC
Reports, the

 

- 4 -



--------------------------------------------------------------------------------

Company hereby makes the following representations and warranties as of the date
hereof to each Purchaser:

 

(a) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, by-laws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business or
financial condition of the Company and the Subsidiaries, taken as a whole, or
(iii) adversely impair the Company’s ability to perform in any material respect
on a timely basis its obligations under any Transaction Document (any of (i),
(ii) or (iii), a “Material Adverse Effect”); provided, however, that in no event
shall any effect that results from any change in general economic conditions or
the Company’s industry generally constitute, or be considered in determining the
existence of, a Material Adverse Effect.

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, by-laws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other

 

- 5 -



--------------------------------------------------------------------------------

understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not have or reasonably be expected to
result in a Material Adverse Effect.

 

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(a) the filing with the Commission of the Registration Statement, the
application(s) to each Trading Market for the listing of the Shares for trading
thereon in the time and manner required thereby, and applicable blue sky
filings; (b) obtaining consent from its Trading Market to consummate the
transaction without prior stockholder approval; or (c) such as have already been
obtained or such exemptive filings as are required to be made under applicable
securities laws.

 

(e) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the terms and conditions of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens. The Company has reserved from its duly authorized
capital stock, the maximum number of shares of Common Stock issuable pursuant to
this Agreement.

 

(f) Capitalization. The capitalization of the Company is as described in the
Company’s most recent periodic report filed with the Commission as updated by
any current report filed with the Commission thereafter. The Company has not
issued any capital stock since such filings other than pursuant to the exercise
of employee stock options under the Company’s stock option plans, pursuant to
the conversion or exercise of outstanding Common Stock Equivalents and pursuant
to publicly disclosed equity financings. Except as set forth on the Disclosure
Schedules, no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents that have not been waived. Except as a
result of the purchase and sale of the Shares or as described in the SEC
Reports, there are no outstanding options, warrants, script rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
Except as set forth on the Disclosure Schedules, the issue and sale of the
Shares will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

 

- 6 -



--------------------------------------------------------------------------------

(g) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the three years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the financial
statements and footnotes thereto, exhibits thereto and incorporated by reference
therein, being collectively referred to herein as the “SEC Reports” and,
together with the Disclosure Schedules to this Agreement, the “Disclosure
Materials”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the footnotes thereto and except that unaudited financial statements may not
contain all footnotes required by GAAP, and fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal
year-end audit adjustments.

 

(h) Material Changes. Except as set forth on the Disclosure Schedules, since
December 31, 2004, (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock; (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock option plans; and (vi) the Company has not had any disagreement
with its independent auditors that would require public disclosure.

 

(i) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its

 

- 7 -



--------------------------------------------------------------------------------

properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in the case of clauses (i),
(ii) and (iii) as would not have or reasonably be expected to result in a
Material Adverse Effect.

 

(j) Certain Fees. Except as set forth on the Disclosure Schedules, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Purchasers shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section 3.1(j) that may be due in connection with
the transactions contemplated by this Agreement.

 

(k) Private Placement. Assuming the accuracy of the Purchasers representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Purchasers as contemplated hereby.

 

(l) Investment Company. The Company is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(m) Listing and Maintenance Requirements. Set forth on the Disclosure Schedules
is a description of all notices received by the Company within the past twelve
months from any Trading Market relating to the Company’s compliance with the
listing or maintenance requirements of such Trading Market.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

 

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement has been duly authorized by all necessary corporate action on the
part of such Purchaser. Each Transaction Document to which it is party has been
duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms.

 

(b) Investment Intent. Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account

 

- 8 -



--------------------------------------------------------------------------------

for investment purposes only and not with a view to or for distributing or
reselling such Shares or any part thereof, has no present intention of
distributing any of such Shares and has no arrangement or understanding with any
other Persons regarding the distribution of such Shares (this representation and
warranty not limiting such Purchaser’s right to sell the Shares pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws). Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business. Such Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.

 

(c) Purchaser Status. At the time such Purchaser was offered the Shares, it was,
and at the date hereof it is an “accredited investor” as defined in Rule 501(a)
under the Securities Act. Such Purchaser (if not already a registered
broker-dealer under Section 15 of the Exchange Act) is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

 

(d) Experience of such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

 

(e) General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(f) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by such Purchaser to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement. The Company shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section 3.2(f)
that may be due in connection with the transactions contemplated by this
Agreement.

 

(g) Acquiring Person. Such Purchaser, after giving effect to the transactions
contemplated hereby, will not, either individually or with a group (as defined
in Section 13(d)(3) of the Exchange Act), be the beneficial owner of 20% or more
of the Company’s outstanding Common Stock. For purposes of this Section 3.2(g),
beneficial ownership shall be determined pursuant to a Rule 13d-3 under the
Exchange Act.

 

(h) Material Information. Such Purchaser acknowledges receipt of the SEC
Reports. Such Purchaser acknowledges that the Company may have material
non-public information with respect to, among other things, the Company’s
results of operations for the quarter ended December 31, 2004 that has not yet
been publicly disclosed or disclosed in the Disclosure Materials. Such Purchaser
acknowledges that it has requested that the Company not disclose such
information to it.

 

- 9 -



--------------------------------------------------------------------------------

The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Registration. The Company covenants to register the Shares and the Warrant
Shares pursuant to the terms and conditions set forth in the Amended and
Restated Registration Rights Agreement.

 

4.2 Transfer Restrictions.

 

(a) The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement, to the Company, to an Affiliate of a
Purchaser or in connection with a pledge as contemplated in Section 4.2(b), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement and the Amended and Restated Registration
Rights Agreement.

 

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.2(b), of a legend on any of the Shares in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and, if required under the terms of such arrangement, such
Purchaser may transfer pledged or secured Shares to the pledgees or secured
parties. Such a pledge or transfer would not be subject

 

- 10 -



--------------------------------------------------------------------------------

to approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Shares may reasonably request in connection with a pledge or
transfer of the Shares, including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders thereunder.

 

(c) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 4.2(b)), (i) while a registration statement
(including the Registration Statement) covering the resale of such security is
effective under the Securities Act and such security has been sold pursuant to
such Registration Statement, or (ii) following any sale of such Shares pursuant
to Rule 144, or (iii) if such Shares are eligible for sale under Rule 144(k), or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the Staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Company’s transfer agent promptly after the Effective Date
if required by the Company’s transfer agent to effect the removal of the legend
hereunder in connection with the sale of Shares by a Purchaser. The Company
agrees that following the Effective Date or at such time as such legend is no
longer required under this Section 4.2(c), it will, no later than seven Trading
Days following the delivery by a Purchaser to the Company or the Company’s
transfer agent of: (i) a certificate representing Shares issued with a
restrictive legend; and (ii) any other documentation reasonably requested by the
Company, its counsel or its transfer agent, deliver or cause to be delivered to
such Purchaser a certificate representing such Shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.

 

4.3 Furnishing of Information. As long as any Purchaser owns Shares, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. Upon the request of
any such holder of Shares, the Company shall deliver to such holder a written
certification of a duly authorized officer as to whether it has complied with
the preceding sentence. As long as any Purchaser owns Shares, if the Company is
not required to file reports pursuant to such laws, it will prepare and furnish
to the Purchasers and make publicly available in accordance with Rule 144(c)
such information as is required for the Purchasers to sell the Shares under Rule
144. The Company further covenants that it will take such further action as any
holder of Shares may reasonably request, all to the extent required from time to
time to enable such Person to sell such Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

 

4.4 Securities Laws Disclosure; Publicity. The Company shall, within four
Trading Days of the Closing Date, issue a press release or file a Current Report
on Form 8-K, in each case reasonably acceptable to each Purchaser disclosing the
transactions contemplated hereby and make such other filings and notices in the
manner and time required by the Commission. The Company and each Purchaser shall
consult with each other in issuing any press releases with

 

- 11 -



--------------------------------------------------------------------------------

respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release or otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld, except if such disclosure is required by relevant
securities or other laws, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with the Registration Statement contemplated by the
Amended and Restated Registration Rights Agreement and (ii) to the extent such
disclosure is required by law or Trading Market regulations.

 

4.5 Shareholders Rights Plan. The Company will cause the Purchasers to be
excluded from the definition of an “Acquiring Person” under any shareholders
rights plan or similar plan or arrangement in effect, so long as any Purchaser
holds any Shares.

 

4.6 Future Sales of Common Stock. Subject to its fiduciary responsibilities to
its stockholders, the Company covenants and agrees that it will not issue any of
its Common Stock at a price less than the Per Share Purchase Price until the
Effective Date; provided, that, this Section 4.6 shall not apply to any issuance
of Common Stock pursuant to any agreement made prior to the Closing Date,
including, but not limited to, any warrant, option or other security convertible
into or exercisable for Common Stock or any Common Stock issued pursuant to any
employee stock option plan, stock option plan for non-employee directors, or any
other plan that provides incentive stock grants to the Company’s employees,
directors, consultants or agents.

 

4.7 Use of Proceeds. The Company shall use the proceeds from the sale of the
Shares for working capital and general corporate purposes.

 

4.8 Indemnification of Purchasers. The Company will indemnify and hold the
Purchasers and their directors, officers, shareholders, partners, employees and
agents (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of or relating to any misrepresentation, breach or
inaccuracy, or any allegation by a third party that, if true, would constitute a
breach or inaccuracy, of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents. The Company will reimburse such Purchaser for its reasonable legal
and other out-of-pocket expenses (including the cost of any investigation, in
connection therewith) incurred in connection therewith, as such expenses are
incurred.

 

4.9 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, a
sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue Shares pursuant to this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

4.10 Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing of the Common Stock on the Trading
Market, and as soon as reasonably practicable following the Closing (but not
later than the earlier of the Effective Date and the first anniversary of the
Closing Date) to list the Shares on the Trading Market. The Company further
agrees, if the Company applies to have the Common Stock traded on any other
Trading Market, it will include in such application the Shares, and will take
such other action as is necessary or desirable in the opinion of the Purchasers
to cause the Shares to be listed on such other Trading Market as promptly as
possible. The Company will take all action reasonably necessary to comply in all
respects with the Company’s reporting, filing and other obligations under the
by-laws or rules of the Trading Market.

 

4.11 Lock-up Agreements. Subject to the terms and conditions hereof, each
Purchaser will not (i) for a period of one (1) year from the date hereof, (and
will cause any spouse, or immediate family member of the spouse or the Purchaser
living in the Purchaser’s household, not to), directly or indirectly, sell,
offer, contract or grant any option to sell (including, without limitation, any
short sale), pledge, transfer, or otherwise dispose of any Shares, (ii) for a
period of six (6) months from the date hereof, (and will cause any spouse, or
immediate family member of the spouse or the Purchaser living in the Purchaser’s
household, not to), directly or indirectly, sell, offer, contract or grant any
option to sell, pledge, transfer, or otherwise dispose of any other shares of
capital stock of the Company, now owned or hereafter acquired and (iii) for a
period of six (6) months from the date hereof, (and will cause any spouse, or
immediate family member of the spouse or the Purchaser living in the Purchaser’s
household, not to), engage in any hedging transaction (including short sales,
call options, cashless collar transactions, swaps or other forms of derivative
security transactions) that would have the effect of reducing such Purchaser’s
position in the Company or limiting such Purchaser’s economic risk of their
position in the Company or that may otherwise have an impact on the market price
of the Common Stock.

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Entire Agreement. The Transaction Documents, together with the exhibits and
Disclosure Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. The
Disclosure Schedules are incorporated by reference herein and are included as
part of the Transaction Documents.

 

5.2 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages hereto prior to 6:30 p.m. (New York City time)
on a Trading Day, (b) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages hereto on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (c) the Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto.

 

- 13 -



--------------------------------------------------------------------------------

5.3 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Purchasers holding a majority of the Shares sold hereunder or, in
the case of a waiver, by the party against whom enforcement of any such waiver
is sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

5.4 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

5.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Shares, provided such transferee
is an accredited investor as defined under Rule 501(a) under the Securities Act
and agrees in writing to be bound, with respect to the transferred Shares, by
the provisions hereof that apply to the “Purchasers”.

 

5.6 Expenses. The Company shall pay, at the Closing, the professional expenses
of Ingalls & Snyder, LLC, incurred in connection with the preparation of this
Agreement and the other agreements contemplated hereby and the transactions
contemplated hereby.

 

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
State of New York. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of New York
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of the any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any

 

- 14 -



--------------------------------------------------------------------------------

right to serve process in any manner permitted by law. Each party hereto
(including its affiliates, agents, officers, directors and employees) hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

5.9 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing for a period of one year from the
Closing Date.

 

5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

5.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

5.12 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares.

 

5.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

5.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or

 

- 15 -



--------------------------------------------------------------------------------

equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

 

5.15 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Document. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own legal counsel in their review and
negotiation of the Transaction Documents.

 

(Signature Page Follows)

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

BOSTON LIFE SCIENCES, INC.  

Address for Notice:

By:

 

/s/ Joseph P. Hernon

--------------------------------------------------------------------------------

 

20 Newbury Street, 5th Floor,

Name:

 

Joseph P. Hernon

 

Boston, Massachusetts 02116

Title:

 

Chief Financial Officer

 

Attn: Chief Executive Officer

       

Tel: (617) 425-0200



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO COMMON STOCK PURCHASE AGREEMENT]

 

Anthony Koenig

 

Address for Notice:

Print Entity Name

   

By:

 

/s/ Arthur Koenig

--------------------------------------------------------------------------------

 

Attn: c/o Tom Boucher

Print Name:

 

Arthur Koenig

 

Ingalls & Snyder LLC

Print Title:

     

61 Broadway

       

New York, NY 10006

       

Tel: 212-269-7897

       

Fax: 212-369-4177

 

Subscription Amount: $475,000

 

Shares Purchased: 190,000

 

Security Delivery Instructions (if different than Notice Address)

 

Register in the name of:

 

Ingalls & Snyder LLC

Attn: Cage

61 Broadway

New York, NY 10006

 

- 2 -



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO COMMON STOCK PURCHASE AGREEMENT]

 

Thomas G. Boucher

 

Address for Notice:

Print Entity Name

   

By:

 

/s/ Thomas G. Boucher

--------------------------------------------------------------------------------

 

Attn: c/o Tom Boucher

Print Name:

 

Thomas G. Boucher

 

Ingalls & Snyder LLC

Print Title:

     

61 Broadway

       

New York, NY 10006

       

Tel: 212-269-7897

       

Fax: 212-369-4177

 

Subscription Amount: $125,000

 

Shares Purchased: 50,000

 

Security Delivery Instructions (if different than Notice Address)

 

Register in the name of:

 

Ingalls & Snyder LLC

Attn: Cage

61 Broadway

New York, NY 10006



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO COMMON STOCK PURCHASE AGREEMENT]

 

Adam Janovic

 

Address for Notice:

Print Entity Name

   

By:

 

/s/ Adam Janovic

--------------------------------------------------------------------------------

 

Attn: c/o Tom Boucher

Print Name:

 

Adam Janovic

 

Ingalls & Snyder LLC

Print Title:

     

61 Broadway

       

New York, NY 10006

       

Tel: 212-269-7897

       

Fax: 212-369-4177

 

Subscription Amount: $100,000

 

Shares Purchased: 40,000

 

Security Delivery Instructions (if different than Notice Address)

 

Register in the name of:

 

Ingalls & Snyder LLC

Attn: Cage

61 Broadway

New York, NY 10006



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO COMMON STOCK PURCHASE AGREEMENT]

 

Robert L. Gipson

 

Address for Notice:

Print Entity Name

   

By:

 

/s/ Robert L. Gipson

--------------------------------------------------------------------------------

 

Attn: c/o Tom Boucher

Print Name:

 

Robert L. Gipson

 

Ingalls & Snyder LLC

Print Title:

     

61 Broadway

       

New York, NY 10006

       

Tel: 212-269-7897

       

Fax: 212-369-4177

 

Subscription Amount: $875,000

 

Shares Purchased: 350,000

 

Security Delivery Instructions (if different than Notice Address)

 

Register in the name of:

 

Ingalls & Snyder LLC

Attn: Cage

61 Broadway

New York, NY 10006



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO COMMON STOCK PURCHASE AGREEMENT]

 

John Dougherty

 

Address for Notice:

Print Entity Name

   

By:

 

/s/ John Dougherty

--------------------------------------------------------------------------------

 

Attn: c/o Tom Boucher

Print Name:

 

John Dougherty

 

Ingalls & Snyder LLC

Print Title:

     

61 Broadway

       

New York, NY 10006

       

Tel: 212-269-7897

       

Fax: 212-369-4177

 

Subscription Amount: $250,000

 

Shares Purchased: 100,000

 

Security Delivery Instructions (if different than Notice Address)

 

Register in the name of:

 

Ingalls & Snyder LLC

Attn: Cage

61 Broadway

New York, NY 10006



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO COMMON STOCK PURCHASE AGREEMENT]

 

Christopher Siege

 

Address for Notice:

Print Entity Name

   

By:

 

/s/ Christopher Siege

--------------------------------------------------------------------------------

 

Attn: c/o Tom Boucher

Print Name:

 

Christopher Siege

 

Ingalls & Snyder LLC

Print Title:

     

61 Broadway

       

New York, NY 10006

       

Tel: 212-269-7897

       

Fax: 212-369-4177

 

Subscription Amount: $75,000

 

Shares Purchased: 30,000

 

Security Delivery Instructions (if different than Notice Address)

 

Register in the name of:

 

Ingalls & Snyder LLC

Attn: Cage

61 Broadway

New York, NY 10006



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO COMMON STOCK PURCHASE AGREEMENT]

 

Horace S. Boone

 

Address for Notice:

Print Entity Name

   

By:

 

/s/ Horace S. Boone

--------------------------------------------------------------------------------

 

Attn: c/o Tom Boucher

Print Name:

 

Horace S. Boone

 

Ingalls & Snyder LLC

Print Title:

     

61 Broadway

       

New York, NY 10006

       

Tel: 212-269-7897

       

Fax: 212-369-4177

 

Subscription Amount: $100,000

 

Shares Purchased: 40,000

 

Security Delivery Instructions (if different than Notice Address)

 

Register in the name of:

 

Ingalls & Snyder LLC

Attn: Cage

61 Broadway

New York, NY 10006



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO COMMON STOCK PURCHASE AGREEMENT]

 

Steven M. Foote

 

Address for Notice:

Print Entity Name

   

By:

 

/s/ Steven M. Foote

--------------------------------------------------------------------------------

 

Attn: c/o Tom Boucher

Print Name:

 

Steven M. Foote

 

Ingalls & Snyder LLC

Print Title:

     

61 Broadway

       

New York, NY 10006

       

Tel: 212-269-7897

       

Fax: 212-369-4177

 

Subscription Amount: $250,000

 

Shares Purchased: 100,000

 

Security Delivery Instructions (if different than Notice Address)

 

Register in the name of:

 

Ingalls & Snyder LLC

Attn: Cage

61 Broadway

New York, NY 10006



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO COMMON STOCK PURCHASE AGREEMENT]

 

Thomas DiCosto   Address for Notice: Print Entity Name     By:  

/s/ Thomas DiCosto

--------------------------------------------------------------------------------

  Attn: c/o Tom Boucher Print Name:   Thomas DiCosto   Ingalls & Snyder LLC
Print Title:       61 Broadway         New York, NY 10006         Tel:
212-269-7897         Fax: 212-369-4177

 

Subscription Amount: $62,500

 

Shares Purchased: 25,000

 

Security Delivery Instructions (if different than Notice Address)

 

Register in the name of:

 

Ingalls & Snyder LLC

Attn: Cage

61 Broadway

New York, NY 10006



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO COMMON STOCK PURCHASE AGREEMENT]

 

Heritage Mark Foundation   Address for Notice: Print Entity Name     By:  

/s/ Kenneth J. Forte

--------------------------------------------------------------------------------

  Attn: c/o Tom Boucher Print Name:   Kenneth J. Forte   Ingalls & Snyder LLC
Print Title:   Trustee   61 Broadway         New York, NY 10006         Tel:
212-269-7897         Fax: 212-369-4177

 

Subscription Amount: $612,500

 

Shares Purchased: 245,000

 

Security Delivery Instructions (if different than Notice Address)

 

Register in the name of:

 

Ingalls & Snyder LLC

Attn: Cage

61 Broadway

New York, NY 10006



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO COMMON STOCK PURCHASE AGREEMENT]

 

Valerie A. Brackett   Address for Notice: Print Entity Name     By:  

/s/ Valerie A. Brackett

--------------------------------------------------------------------------------

  Attn: c/o Tom Boucher Print Name:   Valerie A. Brackett   Ingalls & Snyder LLC
Print Title:       61 Broadway         New York, NY 10006         Tel:
212-269-7897         Fax: 212-369-4177

 

Subscription Amount: $450,000

 

Shares Purchased: 180,000

 

Security Delivery Instructions (if different than Notice Address)

 

Register in the name of:

 

Ingalls & Snyder LLC

Attn: Cage

61 Broadway

New York, NY 10006



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO COMMON STOCK PURCHASE AGREEMENT]

 

Thomas Gipson   Address for Notice: Print Entity Name     By:  

/s/ Thomas Gipson

--------------------------------------------------------------------------------

  Attn: c/o Tom Boucher Print Name:   Thomas Gipson   Ingalls & Snyder LLC
Print Title:       61 Broadway         New York, NY 10006         Tel:
212-269-7897         Fax: 212-369-4177

 

Subscription Amount: $1,175,000

 

Shares Purchased: 470,000

 

Security Delivery Instructions (if different than Notice Address)

 

Register in the name of:

 

Ingalls & Snyder LLC

Attn: Cage

61 Broadway

New York, NY 10006



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO COMMON STOCK PURCHASE AGREEMENT]

 

Patricia Gipson   Address for Notice: Print Entity Name     By:  

/s/ Patricia Gipson

--------------------------------------------------------------------------------

  Attn: c/o Tom Boucher Print Name:   Patricia Gipson   Ingalls & Snyder LLC
Print Title:       61 Broadway         New York, NY 10006         Tel:
212-269-7897         Fax: 212-369-4177

 

Subscription Amount: $450,000

 

Shares Purchased: 180,000

 

Security Delivery Instructions (if different than Notice Address)

 

Register in the name of:

 

Ingalls & Snyder LLC

Attn: Cage

61 Broadway

New York, NY 10006



--------------------------------------------------------------------------------

EXHIBIT A

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

 

OPINION OF WILMER CUTLER PICKERING HALE AND DORR LLP